Judgment, Supreme Court, New York County (Marilyn Shafer, J.), entered October 24, 2000, which, in this action seeking the recovery of monies allegedly due and owing under a workers’ compensation policy issued to defendants, awarded plaintiff the total sum of $214,653.62, and which brings up for review an order, same court and Justice, entered on or about October 5, 2000, which, inter alia, granted plaintiffs cross motion for summary judgment, unanimously affirmed, without costs. Appeal from the aforesaid order entered October 5, 2000 unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
The grant of summary judgment in plaintiffs favor was proper. The business records submitted by plaintiff established, prima facie, defendants’ nonpayment of the insurance premiums sought. Defendants, in response to plaintiffs prima facie showing, failed to come forward with evidence sufficient to raise a triable issue as to whether they had satisfied their obligation to pay the subject premiums (see, Commissioners of State Ins. Fund v Allou Distribs., 220 AD2d 217). Contrary to defendants’ contention, this action was timely commenced.
In view of the foregoing, it is unnecessary to address defendants’ argument that their motion to change venue was *47improperly denied. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Wallach and Marlow, JJ.